*585Opinion by
Dallinger,. J.
It was stipulated that the merchandise consists of atomizers, corkscrews, calendars,.letter openers, candlesticks, candelabra, incense burners, and bookends chiefly used in the kitchen or in the household for utilitarian purposes or hollow ware. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), and Rice v. United States (T. D. 49373) cited.